DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 07/28/2021; claim(s) 2- 21 is/are pending herein; claim(s) 2, 9, & 16 is/are independent claim(s). 	Claim 1 was cancelled during the preliminary amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	While this application appears to claim priority benefits under CIP and CONs to various patent applications (see, Filing Receipt dated 10/12/2021) including to US application# 13/401918 filed on 02/12/2012. 
	However, only the earliest application 15/070234 filed on 03/15/2016 provides adequate 112 supports for the claimed subject matter of the independent claims. Specifically, only the application 15/070234 describes “prompting gesture indicating of presence of foot”, and using “double tap gesture” from second footwear to first footwear to tighten or loosen the lace, see Figs. 95- 100 & associated disclosure of #15/070234 and 17/384,715. Although some previous patent applications may describe controlling the lace but they do not describe the controlling the lace is based on gesture being indicative of “double tap”. Also, while the double tap gesture may have been described in other CIP applications, they do not use this “double tap gesture” to control the lace as in claims 2, 9, & 16.
	 Accordingly, this application is accorded filing date as of 03/15/2016. Please also see Examiner’s comments made for the parent application 15/070234 (Page 2 of the Office action mailed on 03/23/2021) under priority section for similar subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 2- 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2 of U.S. Patent No. US 11071344 B2 in view of Englert (US 20110175744 A1).

Instant Application: 17/384,715
Parent Patent: 11071344 (patent’344)
Remarks
2. method for controlling a tensioning device used for tightening a lace laced through apertures of an upper of a first article of footwear of a pair of articles of footwear, each article of footwear of the pair of articles of footwear including a plurality of sensors including: a contact sensor positioned proximate an internal void of the article of footwear configured to admit a foot of a wearer,

 the contact sensor configured to detect force originating from the foot of the wearer; a gyroscope; and an accelerometer, the method comprising
1. A method for controlling a tensioning device used for tightening a lace laced through apertures of an upper of a first article of footwear, comprising…a contact sensor positioned proximate an internal void of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer;… 

information from an angular velocity sensor in a  second article of footwear configured to sense an angular velocity of at least one of an upper and a sole structure of the second first article of footwear different than the first article of footwear,
Here, claim 1 of the parent patent includes both sensors (pressure and angular which includes accelerometer and gyroscope). The claim 1 of parent also includes “tensioning device”, first and second shoes/footwear. Thus, the limitation of claim of parent anticipates/renders obvious
receiving, with a control unit of the first article of footwear, information from at least one of the plurality of sensors of the first article of footwear
receiving, with a control unit of the first article of footwear, information from a contact sensor positioned proximate an internal void of the article of footwear
Anticipates/renders obvious
entering, with the control unit, an enabled mode when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the
foot in the article of footwear;
entering, with the control unit, an enabled mode when the information from the contact sensor corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear;
Anticipates/renders obvious
while in the enabled mode, receiving information from the plurality of sensors of one or both of the pair of footwear; and
while in the enabled mode, receiving information from an angular velocity sensor in a second article of footwear configured to sense an angular velocity of at least one of an upper and a sole structure of the second first article of footwear different than the first article of footwear
The difference is in the claim of the parent only one ‘angular velocity sensor’ is used but instant claim  requires information from more than one sensor.
controlling, with a control unit of the first article of footwear, the tensioning device of the first article of footwear in response to detection, from the information from at least one of the plurality of sensors of either of the articles of footwear of the pair of articles of footwear being indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear, wherein the tensioning device includes a reel member and a motor, 

the tensioning device disposed in at least one of the upper and the sole structure of the first article of footwear, wherein a portion of the lace is joined to the reel member so that the lace can be wound and unwound from the reel member, wherein the controlling the tensioning device in response to detecting the heel double tap includes rotating the reel member with the motor to tighten or loosen the lace
controlling, with a control unit of the first article of footwear, the tensioning device of the first article of footwear in response to detection, from the information from the angular velocity sensor, of a heel double tap by the  second article of footwear, footwear different than the first article of footwear 


wherein the tensioning device includes a reel member and a motor, the tensioning device disposed in at least one of the upper and the sole structure of the first article of footwear, wherein a portion of the lace is joined to the reel member so that the lace can be wound and unwound from the reel member, wherein the controlling the tensioning device in response to detecting the heel double tap includes rotating the reel member with the motor to tighten or loosen the lace.
Anticipates/renders obvious


Accordingly, only difference between claim 2 of the instant application and claim 1 of the parent claim is receiving of information from pluralities of sensors during enabled mode. That is claim 1 of the parent patent’344 does not teach “while in the enabled mode, receiving information from the plurality of sensors of one or both of the pair of articles of footwear”.
Englert teaches a control unit of the footwear configured to: while in the enabled mode, receiving information from the plurality of sensors of one or both of the pair of articles of footwear (Paras 0057, 0079- 0081). Englert further teaches the footwear including a plurality of sensors including: a contact sensor, a gyroscope; and an accelerometer ([0051, 0068]). Thus, Englert clearly cures the deficiency of claim 1 of the parent patent.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Englert and claim 1 of the parent patent’344 because they both are related to automatically adjusting lace in a shoe and (2) modify the claim 1 of the parent patent’344 to receive information from the pluralities of sensors including accelerometer, gyroscope, and other pressure sensor of one or both of one or both of the pair of article of footwear rather than only from a single (angular sensor). Doing so would allow to collect additional information from pluralities of sensors that can be provided to an external evaluation device for processing and to control several LEDs.

Regarding claim 3, this claim is obvious over claim 2 of parent patent’344.

B) Claims 9- 10 & 16- 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5- 8 of U.S. Patent No. US 11071344 B2 in view of Englert (US 20110175744 A1).
Regarding claim 9, claim 5 of parent patent’344 in view of Englert teaches invention of this claim for the similar reasons as in claim 2. Please note, since claim 5 of parent uses “second article of footwear different than the first article of footwear”, it teaches claimed “a system” with first article of footwear and “second article of footwear” as claimed. The feature missing in claim 5 is cured by Englert as discussed in claim 1 or shown in below art rejection section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Englert and claim 5 of the parent patent’344 because they both are related to automatically adjusting lace in a shoe and (2) modify the claim 5 of the parent patent’344 to receive information from the pluralities of sensors including accelerometer, gyroscope, and other pressure sensor of one or both of one or both of the pair of article of footwear rather than only from a single (angular sensor). Doing so would allow to collect additional information from pluralities of sensors that can be provided to an external evaluation device for processing and to control several LEDs.
Regarding claim 10, this claim is obvious over claim 8 of parent patent’344.
Regarding claim 16,  the claim 5 of parent patent’344 in view of Englert teaches invention of this claim for the similar reasons as claim 9.
Regarding claims 17-19, the claims 6-8 of parent patent’344 in view of Englert respectively teach invention of these claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A) Claims 4-8, 11- 15, &  20 - 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

A1) Regarding claim 20, this claim recites “wherein controlling the tensioning device is based on information from all of the plurality of sensors of both the first and second articles of footwear being indicative of the double tap”. The claim 20 also depends on claim 16 that recites “plurality of sensors including: a contact sensor”, “a gyroscope; and an accelerometer”. Here, Specification describes the footwear can include too many sensors other than recited in claims 16 & 20. Examiner notes, applicant’s specification merely states:
[0198], “It may be understood that some embodiments using a tap (e.g., toe or heel tap) could make use of a single tap, a double tap, a  triple tap or any other number of taps as a single gesture for providing commands”.

However, specification is silent about specifying how and whether information from “all” sensors are needed to indicate “the double tap” gesture or only the subset of sensors are needed. Rather only subset of the all available sensors of the footwear appear to be used to determine indication of “double tap”. As such, requiring information from all sensors to indicate the double tap gesture before the control unit controlling the tensioning device is a “new matter” introduced only in the claim filed on 07/24/2021. However, none of the previously filed any parent applications provide 112 support for this requirement of using information from “all” (without missing any sensor) to determine indication of “double tap”.

A2) Regarding claims 4, 8, 11, 15, &21 are rejected for the similar reasons because they also recite the limitation of “information from all of the plurality of sensors” being “indicative of the double tap”.

A3) Claims 5- 7 & 12- 14 are rejected because of their dependency with rejected claims. 

B) Claims 2- 8, 11- 15, 18, & 20- 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
B1) Regarding claim 2, this claim recites the claim element "the heel double tap" in line 22 (2nd line from bottom) as part of the controlling the tensioning step.  There is insufficient antecedent basis for this element in the claim. Furthermore, the claim recites “a control unit” in receiving step and in control the tensioning device steps. However, the claim fails to clarify whether the second recitation of “a control unit” in controlling step is same control unit or different control unit. For the examining purpose, the second “a control unit” of the controlling step is interpreted as “the [[a]] control unit”.

B2) Regarding claims 3- 8, these claims are rejected because they also carry the deficiency of the claim 2.
B3) Regarding claim 18, the claim recites a claim element “the angular velocity sensor” in line 1. However, there is insufficient antecedent basis for this element.

B4) Regarding claim 20, the claim recites “based on the information from all of the plurality of sensors being indicative of the double tap.” However, the scope of this element to require all of the sensors to indicate double tap is confusing or ambiguous. Furthermore, since specification does not describe how all sensors of the footwear to indicate the double tap gesture it is not clear what it looks like the BRI of “the based on the information from all of the plurality of sensors being indicative of the double tap”. Thus, the full scope of this element cannot be definitely ascertained.
For the examining purpose, this limitation is interpreted as subset of sensors providing information indicative of double tap. 

B5) Claims 7, 8, 11, 15, & 21 are rejected because the scope of the limitation “from all of the plurality of sensors”  and “indicative of the double tap” is indefinite as in claim 20.

B6) Claims 5- 8 & 12- 15 are rejected because of their dependency with rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 20110175744 A1) in view of Sazonov et al. (US 20110054359 A1) and further in view of Nurse et al. (US 20110199393 A1). Englert, Sazonov, Nurse are references of the record. The combination of these reference is referred as ESN hereinafter.

Regarding claim 16, Englert teaches an article of footwear [one of the Shoe shown in figs. 1- 7], comprising: 
an upper; a sole structure (Figs. 1- 7 parts of the shoe);
a lace [“shoelaces” like item 510] extending across at least one region of the upper and through an aperture of the upper ([0004, 0081]); 
a tensioning device [“the electric motor is coupled to the rope winch (500)”] including a reel member [“rope winch (500)”] and a motor, wherein a portion of the lace is engaged by the reel member so that the lace can be wound and unwound from the reel member ([0081]); 
a plurality of sensors [all possible sensors installed in the shoe in figs. 1- 7] including: a contact sensor [“several pressure sensors (110) installed in the cushioning element”] positioned the value of the sensors 110 of fig. 3 can be different depending on whether the shoe is being worn or not] from the foot of the wearer; a gyroscope [“direction of movement by a gyroscope”]; and an accelerometer [“a three-dimensional acceleration sensor (160),”] ([0033, 0067, 0070]); 
a control unit [“the control unit (130)”], the control unit configured to: receive information from at least one of the plurality of sensors ([0081], Fig. 7);
 enter an enabled mode [power mode where the control unit can control its control targets like shoelaces or LEDs or motor is not “switched Off” or exchange data with “evaluation unit” ] when the information [“When the shoes are put on, by a first impulse of the pressure sensor (110)”] from the at least one of the plurality of sensors corresponds to a prompting gesture [“first impulse “signal is indicative of presence of foot] indicative of a presence of the foot in the article of footwear ([0081-0082]); 
while in the enabled mode, receive information [any information received from any sensors like pressure or accelerometer that can be used to make some display in evaluation unit or can be eventually used to automatically tighten the shoelace] from the plurality of sensors and in response to the information being indicative of a control gesture a signal is emitted to a control unit (130) which controls the electric motor, whereupon the latter tightens the shoelaces via a rope winch”] the tension on the lace ([0046, 081- 0082], claim 8).
Englert does not teach the features shown above with strikethrough emphasis. Put differently, Englert does not teach (1) “contact sensor positioned proximate an internal void of the article of footwear”; (2) using “double tap gesture of a second article of footwear against the first article of footwear” sensor information to adjust the tension on the lace. One can also challenge Englert may not necessarily cause its control unit to (3) enter an enabled mode when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear.
Sazonov is directed to a footwear system [system 100/200 shown in figs. 1A – 1C] embedded inside an article of footwear [“user's shoe 109, 209”] for remotely [at processing device 105] monitoring wearer’s various activities to assist in understanding user’s body weight, posture and other parameters ([0035, 0008]). Specifically, Sazonov teaches an article of footwear [user's shoe 109, 209”], comprising:
a plurality of sensors [any sensors embedded in the footwear 109/209] including: a contact sensor [“pressure sensors” 103/203] positioned [“an accelerometer and a pressure sensor that is integrated into an insole”] proximate an internal void [“insole”] of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer
a control unit [processor 120, fig. 1A -1C that allows to communicate with external processing device105], the control unit configured to: receive information from at least one of the plurality of sensors, enter an enabled mode [“monitoring system 100, 200 may also include an activation mechanism”  and “pressure sensor 103, 203 may be configured to activate the monitoring system 100, 200 when the user is wearing the shoes 109, 209”] when the information from the at least one of the plurality of sensors corresponds to a prompting gesture [user’s using of the activation mechanism via pressure or motion sensor] indicative of a presence [“user is wearing the shoes 109”] of the foot in the article of footwear, and while in the enabled mode, receive information from the plurality of sensors ([0042-0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Englert because they both related to collecting information from sensors embedded in a footwear having electronic circuit and a power supply and (2) modify the footwear article of Englert to have its at least some of the contact sensor(s) positioned proximate an internal void of the article of footwear and use the information from sensors to enable the circuit embedded in the footwear only when activation of the circuit is required such as when user is wearing shoes as in Sazonov. Doing so detection of user wearing or not wearing the shoe can be more accurate and also allows power saving (Sazonov, [0046]).
Englert in view of Sazonov still does not teach its control gesture to adjust the tension of the lace to include “the information being indicative of a double tap gesture of a second article of footwear against the first article of footwear” as claimed.
Nurse is directed to detecting one more foot actions based on signals received from embedded sensors [“four sensors 104a”] of shoes of a user and using the foot actions as gestures to perform various control events ([0029, 0031-  0037, 0045], Fig. 1). Specifically, Nurse teaches an article of footwear comprising: (Fig. 6);
a plurality of sensors including: a contact sensor [“the sensors 104s” ] and other sensors ([0044-0046]);
a control unit [“a central processing station 106”] configured to:
 receive information [“sensors 104a through 104d of this example structure 100 transmit their output to a central processing station 106 (e.g., via electrical conductors 108 incorporated into the sole structure 102), and the processing station 106 transmits output (optionally after further processing at station 106) to a remote device 110”] from at least one of the plurality of sensors ([0044]);
while in enabled mode [a state where the central processing station is not in sleep/off mode], receive information [reading various foot actions from various sensors of “combination of gestures…by the two feet” (see para. 0064) that includes “a foot double tap motion” and “a heel double tap motion,” as “a single gesture recognizable by the systems and methods”] from the plurality of sensors and in response to the information being indicative of a double tap gesture of a second article of footwear against the first article of footwear, perform appropriate control event ([0033-0034, 0057, 0064, 0067, 0099]). In summary, Nurse demonstrates that using a double tap gesture of a second article of footwear against the first article of footwear as a single gesture to perform any desired “purpose in a user interface” was already known before the invention was filed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nurse and Englert in view of Sazonov because they both related to monitoring sensor data from shoes and (2) modify the system of Englert in view of Sazonov to use one or more known gestures of Nurse (including double tap gesture of a second article of footwear against the first article of footwear) to adjust the tension on the lace. Doing so the tightening of the shoelace 510 in Englert in view of Sazonov’s system after user is already have been wearing the shoe for some time can be made not only by pressing the button by another shoe but also can be performed by additional control gestures like “heal double tap” thereby providing flexibilities to users who are not willing or able to use pressing the buttons (Nurse, [0009] & Englert [0081]). The proposed modification can yield a predictable result because Nurse clearly states its invention allows “any desired types of foot actions” to generate “any desired type of output responses” (Nurse, [0037]). As such the combination (not the cited references individually) of Englert, Sazonov, and Nurse renders the invention of this claim obvious to PHOSITA.  

Regarding claim 17, ESN further teaches the article of footwear according to claim 16, wherein the contact sensor is disposed in a heel of the article of footwear (Englert, [0071], Fig. 3).

Regarding claim 18, ESN further teaches/suggests the article of footwear according to claim 16, wherein the angular velocity sensor is disposed in a forefoot of the article of footwear (Englert [ 0051- 0052], placing the angular/accelerometer sensor in forefoot would be obvious to try for PHOSITA based on the design choice and available space in shoe to determine the direction of the shoe movement. PHOSITA knows forefoot’s position can help to quickly determine the direction of the movement).

Regarding claim 19, ESN further teaches the article of footwear according to claim 16, wherein the control unit is further configured to exit the enabled mode [enter sleep or low-power when the sensors 103, 203 determine that the user is not wearing one or both shoes 109, 209. Using predetermined time to conclude user is not wearing the shoe is well-known to avoid false positive or frequent switching in mode as can be clear to PHOSITA, see DiBenedetto (US 20070000154 A1, para. 00215) as an evidence only] if the information is not received in a predetermined time after entering the enabled mode (Sazonov [0046]).

Regarding claim 20, ESN further teaches/suggests the article of footwear according to claim 16, wherein the control unit is configured to control the tensioning device based on the information from all of the plurality of sensors being indicative of the double tap (Englert, [0081], Nurse, [0057]).

Regarding claim 21, ESN further teaches/suggests the article of footwear according to claim 20, wherein the second article of footwear further includes a plurality of sensors, and wherein controlling the tensioning device is based on information from all of the plurality of sensors of both the first and second articles of footwear (Englert, [0081], Figs. 3-5,  Nurse, [0057]).

Regarding claim 2, the rejection of claim 16 is incorporated. Thus in summary only, Englert teaches a method for controlling a tensioning device [structure of the shoe made up with a motor and winch 500 as shown in fig. 5] used for tightening a lace [“automatically tighten the shoelaces of a shoe”] laced through apertures of an upper of a first article of footwear of a pair of articles of footwear, each article of footwear of the pair of articles of footwear including a plurality of sensors [sensors installed in shoe shown in figs. 1- 7] including: a contact sensor [e.g., “pressure sensor”] pressure sensor can be used in combination with a three-dimensional acceleration sensor”], the method comprising: (Figs. 1- 7, [0001, 0021, 0066, 0081]);
receiving, with a control unit [“control unit (130)”] of the first article of footwear, information [“ground contact can be detected” by a pressure sensor, “a signal is emitted to a control unit (130) which controls the electric motor”] from at least one of the plurality of sensors of the first article of footwear ([0064, 0081]); 
entering, with the control unit, an enabled mode [power mode of the shoe where the control unit is capable of providing control signals to its actuators like motor or LEDs] when the information from the at least one of the plurality of sensors corresponds to a prompting gesture [“the shoes are put on…a signal is emitted to a control unit (130)”] indicative of a presence of the foot in the article of footwear ([0064, 0080-0082]);
 while in the enabled mode, receiving information from the plurality of sensors of one or both of the pair of articles of footwear ([0050, 0081]); and 
controlling, with a control unit of the first article of footwear, the tensioning device of the first article of footwear in response to detection, from the information from at least one of the plurality of sensors of either of the articles of footwear of the pair of articles of footwear being indicative of a control gesture [“by pressing a button, a signal is emitted to a control unit (130)”. Here PHOSITA knows that the button pressing can be performed by the second shoe rather than having the user to bend to press the button of the shoe with hand without requesting assistance from other users] by a second article of footwear of the pair of articles of footwear against the first article of footwear, wherein the tensioning device includes [“an electric motor and a rope winch can be provided”] a reel member and a motor, the tensioning device [the reel and the “rope winch” can be placed anywhere in the shoe depending on the design choice. However, Fig. 5 shows it is disposed in sole structure] disposed in at least one of the upper and the sole structure of the first article of footwear, wherein a portion of the lace is joined to the reel member so that the lace can be wound and unwound from the reel member, wherein the controlling the tensioning device in response to detecting the gesture 
Therefore, Englert teaches all elements of the claim except the features shown above with strikethrough emphasis. Put differently, while Englert teaches exchanging data captured from the shoe with remote evaluation devices (like laptop/watch, see Fig. 3), it does not teach (1) the “contact sensor positioned proximate an internal void of the article of footwear” (2) the control gesture being indicative of “a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear” or “heel double tap”. One can also argue that Englert may not necessarily teach (3) the entering into enabled mode (power mode except in sleep or off mode) is when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear.
Sazonov as discussed above in claim 16 teaches a method for monitoring a first article of footwear [“user's shoe 109, 209”] of a pair of articles of footwear, each article of footwear of the pair of articles of footwear including a plurality of sensors including: a contact sensor [“pressure sensors” 103/203] positioned proximate [“an accelerometer and a pressure sensor that is integrated into an insole”] an internal void [“insole”] of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer; and an accelerometer (Figs. 1A- 1C, [0033- 0036, 0039]);
entering, with the control unit [processor 120, fig. 1A -1C that allows to communicate with external processing device105], an enabled mode [“monitoring system 100, 200 may also include an activation mechanism”  and “pressure sensor 103, 203 may be configured to activate the monitoring system 100, 200 when the user is wearing the shoes 109, 209”] when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear ([0042- 0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Englert because they both are related to collecting information from sensors embedded inside a footwear having electronic circuit and a power supply and (2) modify the footwear article of Englert to have its at least some of the contact sensor(s) positioned proximate an internal void of the article of footwear and use the information from sensors to enable the circuit embedded in the footwear only when activation of the circuit is required such as when user is wearing shoes as in Sazonov. Doing so detection of user wearing or not wearing the shoe can be more accurate and also allows power saving (Sazonov, [0046]).
Englert in view of Sazonov still does not teach its control gesture to adjust the tension of the lace to include information “indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear” and “the heel double tap” as claimed.
Nurse in the field of monitoring gestures/foot actions from the footwear teaches using of the various gestures including information “indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear” and “the heel double tap” to perform any desired control events/actions ([0033-0037, 0057, 0064, 0067, 0099]). In summary, Nurse demonstrates that using a double tap gesture of a second article of footwear against the first article of footwear as a single gesture to perform any desired “purpose in a user interface” was already known before the invention was filed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nurse and Englert in view of Sazonov because they both related to monitoring sensor data from shoes and (2) modify the system of Englert in view of Sazonov to use one or more known gestures of Nurse (including information indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear and heel double tap) to adjust the tension on the lace as suggested by Nurse. Doing so the tightening of the shoelace 510 in Englert in view of Sazonov’s system after user is already have been wearing the shoe for some time can be made not only by pressing the button by another shoe but also can be performed by additional control gestures like “heal double tap” thereby providing flexibilities to users who are not willing or able to use pressing the buttons (Nurse, [0009] & Englert [0081]). The proposed modification can yield a predictable result because Nurse clearly states its invention allows “any desired types of foot actions” to generate “any desired type of output responses” (Nurse, [0037]). As such the combination (not the cited references individually) of Englert, Sazonov, and Nurse renders the invention of this claim obvious to PHOSITA.  
Regarding claim 3, ESN further teaches the method according to claim 2, further including exiting [“into a low-power, or "sleep" state” after determining user not wearing the shoes. Waiting to enter sleep mode for a predetermined time is well-known in the art to avoid frequent switching between modes] the enabled mode if the information is not received in a predetermined time after entering the enabled mode (Sazonov [0046]).

Regarding claim 4, ESN further teaches the method according to claim 2, wherein controlling the tensioning device is based on the information from all of the plurality of sensors [at least the subset of sensors is used to determine “double tap” gesture in Nurse and used to control lace when combined with Englert] from either of the articles of footwear being indicative of the double tap (Englert, [0081], Nurse, [0057]).

Regarding claim 5, ESN further teaches the method according to claim 4, wherein controlling the tensioning device is based on information from the plurality of sensors [button that is pressed and “the pressure sensor (110)”] of the first article of footwear (Englert, [0080-0081]).

Regarding claim 6, ESN further teaches the method according to claim 4, wherein controlling the tensioning device is based on information from the plurality of sensors [“more sensing devices for sensing action by one or more feet” using to generate “a single gesture” as part of “detect any desired types of foot actions” when used to control lace in Englert’s system] of the second article of footwear (Englert [0080- 0081] & Nurse [0011, 0057]).

Regarding claim 7, ESN further teaches the method according to claim 4, wherein controlling the tensioning device is based on information from the plurality of sensors of both the first and second articles of footwear (Englert [0080- 0081] & Nurse [0011, 0057]).

Regarding claim 8, ESN further teaches the method according to claim 7, wherein controlling the tensioning device is based on information from all of the plurality of sensors of both the first and second articles of footwear (Englert [0080- 0081] & Nurse [0011, 0057]).

Regarding claim 9, the rejection of claims 2 and 16 are incorporated. Thus, only in summary, Englert further teaches a system [system made up of both shoes “when the shoes are put on”], comprising: ([0081]);
a first article of footwear [e.g., left shoe out of “shoes” that are put on by the user of the Englert], comprising: a first upper; a first sole structure; a first lace [“shoelaces (510)” for the left shoe] extending across at least one region of the first upper and through a first aperture of the first upper; a first tensioning device [structure associated with “an electric motor and a rope winch”] including a reel member and a motor, wherein a portion of the first lace is engaged by the reel member so that the first lace can be wound and unwound from the reel member, a first plurality of sensors [sensors embedded on the left shoe of Englert since its figs. 1- 7 are exemplary shoe so PHOSITA understand both shoes to have similar structure and components] including: a contact sensor [pressure sensor] 
a second article [e.g., right shoe out of “shoes” shown in figs. 1- 7 of Englert. Please note both shoes will have similar structure and components] of footwear, comprising: a second upper; a second sole structure; a second lace extending across at least one region of the second upper and through a second aperture of the second upper; a second tensioning device including a reel member and a motor, wherein a portion of the second lace is engaged by the reel member so that the second lace can be wound and unwound from the reel member; a second plurality of sensors including: a contact sensor 
 wherein the first control unit [“the control unit (130)” of the left shoe] is configured to: receive information from at least one of the first plurality of sensors ([0062, 0064, 0081]);
 enter an enabled mode [power mode where the control unit and other actuators are receiving power including motor not being “switched off”] when the information from the at least one of the first plurality of sensors corresponds to a prompting gesture [“the shoes are put on, by a first impulse of the pressure sensor”] indicative of a presence of the foot in the article of footwear ([0081]); 
while in the enabled mode, receive information from at least one of the first plurality of sensors or the second plurality of sensors and in response to the information being indicative of a control gesture [“by pressing a button” that can be performed by the another leg based on obvious to try because either hands or another legs are possible three choices here to press the button as can be clear to PHOSITA] of the second article of footwear against the first article of footwear, control the first tensioning device to tighten [“the latter tightens the shoelaces via a rope winch.”] or loosen the first lace ([0080- 0082]).
Englert does not teach the features shown above with strikethrough emphasis. However, these features are cured by Sazonov and Nurse for the similar reasons set forth above.
Sazonov teaches a system [both “shoes”] with first and second footwear comprising a first and second plurality of sensors each comprising respective contact sensors [“pressure sensors”] positioned proximate an internal void [“an accelerometer and a pressure sensor that is integrated into an insole”]  of the respective article of footwears configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer and a control unit of the first footwear to enter [“monitoring system 100, 200 may also include an activation mechanism”  and “pressure sensor 103, 203 may be configured to activate the monitoring system 100, 200 when the user is wearing the shoes 109, 209”]  an enabled mode when the information from the at least one of the first plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear (Figs. 1A- 1C, [0033- 0036, 0039, 0042- 0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Englert because they both are related to collecting information from sensors embedded inside a footwear having electronic circuit and a power supply and (2) modify the footwear systems of Englert to have its at least some of the contact sensor(s) in both shoes positioned proximate an internal void and use the information from sensors to enable the circuit embedded in the footwear only when activation of the circuit is required such as when user is wearing shoes as in Sazonov. Doing so detection of user wearing or not wearing the shoe can be more accurate and also allows power saving (Sazonov, [0046]).
Englert in view of Sazonov still does not teach its control gesture to adjust the tension of the lace to include “the information being indicative of a double tap gesture of the second article of footwear against the first article of footwear” as claimed.
 As discussed above, Nurse teaches a system [“perhaps both shoes of a pair”] with first article of footwear and a second article of footwear with sensors including respective contact sensors (Figs . 1A- 1B, [0043, 0044]),
 wherein the first article of footwear comprising a control unit configured to while in the enabled mode, receive information from at least one of the first plurality of sensors or the second plurality of sensors and in response to the information being indicative of a double tap gesture of the second article of footwear against the first article of footwear, perform appropriate control action(s) in the external device ([0033-0034, 0037, 0057, 0064, 0067, 0099]). In summary, Nurse teaches using a double tap gesture of a second article of footwear against the first article of footwear as a single gesture to perform any desired “purpose in a user interface” was already known before the invention was filed.
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nurse in the system of Englert in view of Sazonov and use Nurse’s “double tap gesture of the second article of footwear against the first article of footwear” to have the control unit of the left shoe of the Englert to tighten or loosen the lace in addition to using the button or other signal from the pressure sensor that is positioned proximate to internal void. Doing so the tightening of the shoelace 510 in Englert in view of Sazonov’s system after user is already have been wearing the shoe for some time can be made not only by pressing the button  by another shoe but also can be performed by additional control gestures like “heal double tap” thereby providing flexibilities to users who are not willing or unable to use pressing the buttons (Nurse, [0009] & Englert [0081]).

Regarding claim 10, ESN teaches the system according to claim 9, wherein the first control unit is further configured to exit the enabled mode if the information is not received in a predetermined time after entering the enabled mode (Sazonov, [0046]).

Regarding claim 11, ESN teaches the system according to claim 9, wherein the first control unit is further configured to control the tensioning device based on the information from all of the plurality of sensors from either of the first and second articles of footwear being indicative of the double tap (Englert, [0081], Nurse, [0033, 0057]).

Regarding claim 12, ESN teaches the system according to claim 11, wherein the first control unit is further configured to control the tensioning device based on information from the plurality of sensors of the first article of footwear (Englert, [0081], Nurse, [0037, 0057]).

Regarding claim 13, ESN teaches the system according to claim 11, wherein the first control unit is further configured to control the tensioning device based on information from the plurality of sensors of the second article of footwear (Englert, [0081], Nurse, [0037, 0057]).
Regarding claim 14, ESN teaches the system according to claim 11, wherein the first control unit is further configured to control the tensioning device based on information from the plurality of sensors of both the first and second articles of footwear (Englert, [0081], Nurse, [0037, 0057]).
Regarding claim 15, ESN teaches the system according to claim 14, wherein the first control unit is further configured to control the tensioning device based on information from all of the plurality of sensors of both the first and second articles of footwear (Englert, [0081], Nurse, [0033, 0037, 0057]).

Claim(s) 2, 9, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 20140082963 A1, Date Published: 2014-03-27) in view of  Sazonov et al. (US 20110054359 A1), and further in view of Nurse et al. [Nurse] (US 20110199393 A1). Beers, Sazonov, and Nurse are reference of the record.

Regarding claim 16, Beers teaches an article of footwear [“articles of footwear”, e.g., “footwear 1110” of fig. 1], comprising: ([0002, 0075]);
 a) an upper; a sole structure ([0003, 0059]); 
b) a lace [“a tensile member” like laces, straps or cords used to fasten and/or tighten an article footwear] extending across at least one region of the upper and through an aperture of the upper ([0076, 0164-0167]); 
c) a tensioning device [“Motorized tensioning device” like item 160 shown in figs. 8/31] including a reel member [e.g., “spool”] and a motor [“may include an electric motor that automatically winds and unwinds”], wherein a portion of the lace is engaged by the reel member so that the lace can be wound and unwound from the reel member ([0168]); 
d) a plurality of sensors [any sensors that are installed in the footwear, e.g., “sensors such as gyroscopes and accelerometers could be incorporated into a tensioning system”] including: a contact sensor [“some embodiments could incorporate pressure sensors”] pressure sensors in shoe insoles to detect standing and/or rate of motion”] from the foot of the wearer; a gyroscope; and an accelerometer ([0192, 0194, 0201]); 
e) a control unit [“Control unit” like item 1215 in fig. 4], the control unit configured to: receive information [“monitor tension of the tensioning system… including current sensors and other sensors”] from at least one of the plurality of sensors ([0105, 0199]);
e1) enter an enabled mode [power mode/state where the control unit and/or motor of the tensioning device is awake (not in “powered down”) or is able to communicate or receive and interpret command and request to adjust lace tightening] when the information from the at least one of the plurality of sensors corresponds [“These sensors could also be implemented to control periods of sleep/awake to extend battery life”] to a prompting gesture [any signal and/or commands provided to control unit that indicate wearer is wearing the shoe. User making movement also indicates the shoe is in user’s foot because user will not move/make movement without shoe in the context of Beers’ disclosure] indicative of a presence of the foot in the article of footwear ([0170, 0192, 0202, 0204]); and
in response to the information being indicative of a control gesture [commanding via the local buttons (of the “buttons for tightening, loosening and/or performing other functions can be located directly on an article” or software buttons (like items 190-197 of fig. 32) of the remote device or information from “variety of sensors… H-bridge mechanism is used to measure current”] 
Beers allows the wearer to adjust the tightness of their footwear, in a system [item 1100] that uses first and second article of footwear, without interrupting their workout or competitive event using the tensioning device that is controlled via a pushbutton or remote interface to improve wearer’s performance or satisfaction due to changed conditions ([0070- 0073, 0079]).
However, Beers does not teach features shown with strikethrough emphasis. Put differently, Beers does not teach (1) the contact sensor positioned proximate an internal void of the article of footwear and (2) control gesture used to adjust the lace is “information being indicative of a double tap gesture of a second article of footwear against the first article of footwear”.
Sazonov teaches an article of footwear, comprising a plurality of sensors including: 
plurality of sensors [all sensors that are embedded in its shoe] including a contact sensor [“pressure sensors”] positioned proximate an internal void [“insole”] of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer; 
a control unit [processor 120, fig. 1A -1C that allows to communicate with external processing device105], configured to enter an enabled mode when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear, while in the enabled mode, receive information from the plurality of sensors ([0042- 0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Beers because they both are related to collecting information from sensors embedded inside a footwear having electronic circuit and a power supply and (2) modify the footwear article of Beers to have its at least some of the contact sensor(s) positioned proximate an internal void of the article of footwear and use the information from sensors to enable the circuit embedded in the footwear only when activation of the circuit is required such as when user is wearing shoes as in Sazonov. Doing so detection of user wearing or not wearing the shoe can be more accurate and also allows power saving (Sazonov, [0046]).
Beers in view of Sazonov still does not teach its control gesture to adjust the tension of the lace to include information “indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear” and “the heel double tap” as claimed.
Nurse in the field of monitoring gestures/foot actions using footwears teaches generating various gestures including information indicative of a double tap gesture [“more specific examples, the sensed foot action may include sensing one or more of…a foot double tap motion, a foot .. a heel double tap motion,” and “Any desired combinations of gestures (e.g., taps, presses….by the two feet may be recognized and used to control a user interface” and “more foot actions… provide a single gesture recognizable”] by a second article of footwear of the pair of articles of footwear against the first article of footwear and “the heel double tap” to perform any desired control events/actions ([0033-0037, 0057, 0064, 0067, 0099]). In summary, Nurse demonstrates that using a double tap gesture of a second article of footwear against the first article of footwear as a single gesture to perform any desired “purpose in a user interface” or one or more control events was already known before the invention was filed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nurse and Beers in view of Sazonov because they both related to monitoring sensor data from shoes to perform control events and (2) modify the system of Beers in view of Sazonov to use one or more known single gesture from two feet of Nurse (including information indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear and heel double tap) to adjust the tension on the lace as suggested by Nurse. 
Doing so the tightening of the shoelace in Beers in view of Sazonov’s lace adjustment can be performed with additional flexibilities to users who are not willing or able to press the buttons (Nurse, [0009]). The proposed modification can yield a predictable result of the controlling the shoe lace with double tap from another foot because Englert already uses sensors in both shoes and Nurse clearly states its invention allows “any desired types of foot actions” to generate “any desired type of output responses” including triggering icons shown in the GUI and Beers shows pluralities of software GUI icons/buttons that can be pressed (Nurse, [0034, 0037] & Beers [0176]). As such the combination (not the cited references individually) of Beers, Sazonov, and Nurse allows the software buttons shown in Fig. 32 of Beers in view of Sazonov to be pressed by the gesture (“a double tap gesture of a second article of footwear against the first article of footwear”) of the Nurse so that users do not have to use hand to press these software/hardware buttons while adjusting the lace tightening.

Regarding claim 2, the rejection of claim 16 is incorporated. In summary, Beers teaches a method for controlling a tensioning device [“Motorized tensioning device” like item 160 shown in figs. 8/31] used for tightening a lace laced through apertures of an upper of a first article of footwear [“articles of footwear”, e.g., “footwear 1110” of fig. 1], of a pair of articles of footwear, each article of footwear of the pair of articles of footwear including a plurality of sensors including: a contact sensor [“some embodiments could incorporate pressure sensors”] pressure sensors in shoe insoles to detect standing and/or rate of motion”] force originating from the foot of the wearer; a gyroscope; and an accelerometer, ([002 -0003, 0005, 0059, 0192, 0194, 0201]);
 the method comprising:
 receiving, with a control unit [“Control unit” like item 1215 in fig. 4], of the first article of footwear, information from at least one of the plurality of sensors of the first article of footwear ([0105, 0109]);
 entering, with the control unit, an enabled mode when the information from the at least one of the plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear ([0170, 0192, 0202, 0204]);
 while in the enabled mode, receiving information from the plurality of sensors of one or both of the pair of articles of footwear and controlling, with a control unit of the first article of footwear, the tensioning device of the first article of footwear in response to detection, from the information from at least one of the plurality of sensors of either of the articles of footwear of the pair of articles of footwear being indicative of a control gesture [commanding via the local buttons (of the “buttons for tightening, loosening and/or performing other functions can be located directly on an article” or software buttons (like items 190-197 of fig. 32) of the remote device or information from “variety of sensors… H-bridge mechanism is used to measure current”] by a second article of footwear of the pair of articles of footwear against the first article of footwear, wherein the tensioning device includes a reel member and a motor, the tensioning device disposed in at least one of the upper and the sole structure of the first article of footwear, wherein a portion of the lace [“lace 152 to wind onto first receiving portion 242 of spool 240”] is joined to the reel member so that the lace can be wound and unwound from the reel member, wherein the controlling the tensioning device in response to detecting the control gesture 
Beers does not teach the features shown with strikethrough emphasis. I.e., Beers teaches all elements of the claim except the features of (1) a contact sensor positioned proximate an internal void and (2) the control gesture used to control the tensioning device is information “indicative of a double tap gesture by a second article of footwear of the pair of articles of footwear against the first article of footwear” and “the heel double tap”. 
However, the features missing in Beers are cured by Sazonov and Nurse as discussed above in claim 16. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Nurse for the same reasons outlined above in claim 16. Hence, the combination of Beers, Sazonov and Nurse renders the invention of this claim obvious to PHOSITA.
Regarding claim 9, the rejection of claim 16 is incorporated. Thus, in summary, Beers teaches a system [“a pair of shoes”], comprising: ([0179]);
a first article of footwear [left shoe from a pair of shoes], comprising: a first upper; a first sole structure; a first lace extending across at least one region of the first upper and through a first aperture of the first upper (Figs. 1- 2, 31- 34);
a first tensioning device [“Motorized tensioning device” like item 160 shown in figs. 8/31 for left shoe] including a reel member and a motor, wherein a portion of the first lace is engaged by the reel member so that the first lace can be wound and unwound from the reel member; a first plurality of sensors including: a contact sensor [“Control unit” like item 1215 in fig. 4 for left shoe] (Figs. 31- 34, [0105, 0192- 0201]); and
 a second article [right shoe] of footwear, comprising: a second upper; a second sole structure; a second lace extending across at least one region of the second upper and through a second aperture of the second upper; a second tensioning device [“Motorized tensioning device” like item 160 shown in figs. 8/31 for right shoe] including a reel member and a motor, wherein a portion of the second lace is engaged by the reel member so that the second lace can be wound and unwound from the reel member; a second plurality of sensors including: a contact sensor [“Control unit” like item 1215 in fig. 4 for right shoe], configured to transmit information from the second plurality of sensors to the first control unit (Figs. 31- 34 show both shoe can exchange data using an intermediary portable device 170, [0192, 0194, 0201]);
 wherein the first control unit is configured to: receive information from at least one of the first plurality of sensors; enter an enabled mode when the information from the at least one of the first plurality of sensors corresponds to a prompting gesture indicative of a presence of the foot in the article of footwear; while in the enabled mode, receive information from at least one of the first plurality of sensors or the second plurality of sensors and in response to the information being indicative of a control gesture [commands from software buttons like 193-197 to change tightening] of the second article of footwear against the first article of footwear, control the first tensioning device to tighten or loosen the first lace ([0069-073, 0176, 0183, 0187]).
Beers does not teach (1) a contact sensor positioned proximate an internal void and (2) the control gesture used to control the tensioning device is information “information being indicative of a double tap gesture of the second article of footwear against the first article of footwear”. 
However, these both features (1) and (2) missing in Beers are clearly cured by Sazonov and Nurse as discussed above in claim 16. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sazonov and Nurse for the same reasons set forth above in claim 16. Hence, the combination of Beers, Sazonov and Nurse renders the invention of this claim obvious to PHOSITA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Ross et al. (US 20110214501 A1) teaches an article [“shoe 14.”] of footwear of the pair of articles of footwear including a plurality of sensors [“Pressure sensors 24”] including: a contact sensor positioned proximate an internal void [“insole 16 “] of the article of footwear configured to admit a foot of a wearer, the contact sensor configured to detect force originating from the foot of the wearer; a gyroscope; and an accelerometer ([0056, 0061, 0081], fig. 1).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115